Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered. Applicant has argued that Chen does not teach attaching a shielding sheet to the driving circuit layer by an inorganic high temperature resistant adhesive agent as in amended claim 5 and that Chen is silent with respect to a high temperature adhesive agent and that Chen does not teach a driving circuit layer.  This argument is respectfully found to be not persuasive because the rejection is based on a combination of references (MPEP 2145(IV) Arguing references individually). Applicant has also argued that liquid crystal layer and organic light emitting diode are not equivalent.  This argument is respectfully found to be not persuasive because the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (MPEP 2145(III)).  In addition, Kim et al (US 2021/0200020 A1), not relied upon in a rejection, is cited to support that a display with an camera hole may be an lcd or oled (Kim et al , para. 0057 and Fig. 1B).   Applicant has also argued that the upper adhesive layer 12 of Chen  is not equivalent to the thin film encapsulation layer as in amended claim 5.  Applicant has amended claim 5 to include the feature “on a portion of the organic light emitting diode layer on the shielding sheet along a periphery of a cutting area within “ [the shielding sheet] and  [less than a diameter of the] “cutting area”.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2020/0230740 A1)(“Ahn”) in view of   Chung et al (US 2020/0373372 A1)(“Chung”) . 
Ahn discloses providing a substrate 310a and forming a driving circuit on the substrate, as Ahn discloses backplane (BP) layer formed in the substrate 310a (Fig. 2 and para. 0050-0053) and a buffer layer 313 is formed on the substrate (para. 0050)
Providing a shielding sheet on the driving circuit, as Ahn discloses protective layer 318 (para. 0056)
Performing a laser cutting at a position which cuts the shielding sheet, as Ahn discloses  the layer BP which is part of the backplane layer is penetrated by the hole or opening, as Ahn discloses cutting layers below the light emitting layer (para. 0060),   
A second hole penetrating the drive circuit layer which is the backplane (BP) layer under the light emitting layer (para. 0054 and Fig. 2) and Ahn also discloses the diameter of the protective film 318 which corresponds to a temperature resistant film is less than the cutting area H (Fig. 3C and para. 0056-0058).
Forming a thin film encapsulation layer encapsulating the organic diode layer 318 (Fig. 3A and para. 0060 and  0062) which protects during the laser cutting of the camera hole (para. 0063) and the layers 319 are also protective layers during the cutting of the holes.
Ahn is silent with respect to   the shielding layer being inorganic adhesive.
Chung, in the same field of endeavor of light shielding layers for display elements (Abstract) discloses metal or metal oxide for the shielding layer (para. 0098), which is s disclosure of high temperature material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Chung with the method disclosed by Chen because Chung discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ahn et al (US 2020/0230740 A1)(“Ahn”) in view of   Chung et al (US 2020/0373372 A1)(“Chung”)    as applied to claim 5 above, and further in view of Bai et al (US 2020/0357998 A1)(“Bai”) and of  Tanaka (US 2001/0015608 A1).
Ahn  in view of and of Chung discloses the limitations of claim 5 as stated above.  Ahn  in view of and of Chung is silent with respect to the recited coefficient of thermal expansion range.
Bai, in the same field of endeavor of shielding a display (Abstract), discloses invar is a shielding material (para. 0050).
Tanaka, in the same field of endeavor of masks (para. 0025), discloses the coefficient of thermal expansion of invar at 20 degrees C within the recited range (para. 0025 and Fig. 6), therefore the recited range is anticipated (MPEP 2131.03(I).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Bai with the method disclosed by Ahn in view of and of Chung because Bai discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Tanaka supports that the mask disclosed by Bai has a coefficient of thermal expansion in the recited range, and Tanaka discloses Invar has a coefficient of thermal expansion within the recited range at 20 degrees C.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ahn et al (US 2020/0230740 A1)(“Ahn”) in view of   Chung et al (US 2020/0373372 A1)(“Chung”)   as applied to claim 5 above and  further in view of Lee et al (2014/0326402 A1)(“Lee”).
Ahn in view of and of Chung   discloses the limitations of claim 5 as stated above. Ahn in view of and of Chung  is silent with respect to the recited range of thermal conductivity.
Lee, in the same field of endeavor or encapsulation for OLED and LCD (para. 0003), discloses that invar has a coefficient of thermal conductivity of about one millionth at a temperature below 100 degree C and nearly zero at room temperature (para. 0005-0006).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used invar in the shielding material of the device disclosed by Ahn in view of Chung because Wong Lee discloses properties which are desirable in the shielding sheet in order to avoid changes in dimensions of the shielding sheet (Lee, para. 0006).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over   over Ahn et al (US 2020/0230740 A1)(“Ahn”) in view of   Chung et al (US 2020/0373372 A1)(“Chung”)   as applied to claim 5 above, and further in view of Wong et al (U S2012/0070145 A1)(“Wong”).
Ahn  in view of and of Chung discloses the limitations of claim 5 as stated above.  Ahn in view of   Chung  is silent with respect to the recited thickness of the shielding sheet.
Wong, in the same field of endeavor of light shield for camera openings in semiconductor devices (para. 0005), discloses that a conductive shield may be 100 microns thickness (para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shielding sheet disclosed by Ahn in view  of Chung  in the recited thickness range because Wong discloses a range which is effective for preventing light from entering past the opening for the camera.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2020/0230740 A1)(“Ahn”) in view  of Chung et al (US 2020/0373372 A1)(“Chung”) as applied to claim 5 above, and further in view of Hsu et al (US 7,732,062 B1).
Ahn discloses providing a substrate 310a and forming a driving circuit on the substrate, as Ahn discloses backplane (BP) layer formed in the substrate 310a (Fig. 2 and para. 0050-0053) and a buffer layer 313 is formed on the substrate (para. 0050)
Providing a shielding sheet on the driving circuit, as Ahn discloses protective layer 318 (para. 0056 and Fig. 3A)
Performing a laser cutting at a position which cuts the shielding sheet, as Ahn discloses  the layer BP which is part of the backplane layer is penetrated by the hole or opening  (para. 0054)
A second hole penetrating the drive circuit layer, as Ahn discloses hole H through the backplane layer substrate 310a (para. 0048)
Forming a thin film encapsulation layer encapsulating the organic diode layer
Chung, in the same field of endeavor of light shielding layers for display elements (Abstract) discloses metal or metal oxide for the shielding layer (para. 0098), which is s disclosure of high temperature material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Chung with the method disclosed by Ahn  because Chung discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
Hsu, in the same field of endeavor of OLED (col. 1, lines 20-28), discloses forming  an OLED which includes forming   an anode, electroluminescent layers, and a cathode (col. 14, lines 40-49), and Hsu also discloses a buffer layer between the anode 110 on a substrate (col. 17, lines 40-50 and Fig. 1 and col. 19, lines 1-22) and the hole transport layer 120 (col. 19, lines 1-15). Hsu also discloses the OLED includes an anode,  a hole injection/transport layer( col. 13, lines 33-45), organic emitting layer (col. 17, lines 63-67 and col. 18, lines 1-15), and electron transporting layer (col. 14, lines 40-50 , and a cathode.  Hsu also discloses the transporting layers are doped layers (col. 1, lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined forming  the arrangement disclosed by Hsu with the method disclosed by Chen in view of  and of Chung    in order to obtain the benefit of assisting facilitating  transport as disclosed by Hsu (Hsu, col. 19, lines 1-23).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895